DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10715620 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Nathonson etal. Pub. No.: US 2011/0231546 Aj, is one of the most pertinent art
in the field of endeavor and discloses, a method of conveying vehicle operation data from a vehicle to a remote monitoring recipient, comprising the steps of establishing a data link between the vehicle and the remote monitoring recipient; collecting vehicle operation data from data sources in the vehicle; packaging the vehicle operation data in
a data packet using protocol derived from SNMP; and conveying the data packet over
the data link.
Eggleston et al. Pub. No.: 20160020964 A1, is yet another one of the most pertinent art in the field of endeavor and discloses, a method involves compiling a map module by retrieving component addresses of services (S2) and by adding the component addresses to the map module as flow features correlated to a service. Traffic of a first service is automated (S3), and service components identified in traffic of
a client as flow features correlated to the first service in a map at the client is added.
Flow telemetry of a network is collected. The map module is applied to processing of
the flow telemetry. Service traffic breakdown of the flow telemetry is derived.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446